This matter came before the Court on defendant’s motion for reargument. The decision was filed on August 10, 1978. The case was remanded to the Superior Court on August 23, 1978 and judgment in accordance with the decision was entered in that Court on September 11, 1978. The defendant’s motion for reargument was filed on September 13, 1978, 33 days after the opinion was filed.
Under Rule 25 of the Rules of Appellate Procedure, a motion for reargument should be made within five (5) days after the filing of the decision. The defendant did not file for reargument under Rule 25 nor did he request an extension of the time for filing under Rule 20(b). The reasons stated by defendant for his failure to file within the time set out in Rule 25 are not sufficient to excuse non-compliance under Rule 25.
The defendant’s motion for reargument is denied and dismissed for failure to comply with Rule 25.